DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on August 10, 2020, is a continuation of a prior U.S. non-provisional application, filed on September 26, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 10, 2020 and October 18, 2021 were filed before the mailing date of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be considered as allowable if made to overcome the non-statutory double patenting rejections set forth in this Office action, and if rewritten in independent form to include all of the limitations of the respective base claim and any intervening claims.
Claim 11 would be considered as allowable if made to overcome the non-statutory double patenting rejections set forth in this Office action, if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action, and if rewritten to include all of the limitations of the respective base claim and any intervening claims.
Double Patenting
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-25 of U.S. Patent No. 10,779,145. The claims at issue for 
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-21 of U.S. Patent No. 10,785,786. The claims at issue for consideration are not identical, but they are not patentably distinct from each other because the present claims are anticipated by the reference claims, and considered as obvious variants thereof to a person having ordinary skill in the art. 
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground(s) provided the reference application or patent either is shown to be commonly 
The USPTO Internet website contains terminal disclaimer forms which may be used (www.uspto.gov/forms/). The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using the eTerminal Disclaimer website. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, see http:// www.uspto.gov/ patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for all anticipation rejections set forth in this in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bruner et al.                (US 2019/0354506 A1).
1. An apparatus (Bruner, FIG. 1), comprising: 
Bruner, Abstract, “A mobile local computing device is configured to access memories or storage devices associated with a remote computing device using remote direct memory access (RDMA) over a wireless fifth generation (5G) network link that provides high bandwidth and low latency relative to previous wireless network protocols…”); and 
the main memory configured to operate as a remote main memory for a host processor via the cellular telecommunication (Bruner, Abstract, “A mobile local computing device is configured to access memories or storage devices associated with a remote computing device using remote direct memory access (RDMA) over a wireless fifth generation (5G) network link that provides high bandwidth and low latency relative to previous wireless network protocols...” Id.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bruner et al. (US 2019/0354506 A1) in view of Ross (US 2014/0274084 A1).
3. The apparatus of claim 1, wherein data communicated between the main memory and the host processor via the cellular telecommunication are indirectly communicated through the base station (Ross, para. [0025], “The present disclosure relates to systems and methods that utilize a base station for content distribution to one or more users. The base station may include both a local storage device and a local processor, and may provide a cell in a network (e.g., cellular network) for use The base station may also include a content distribution module that stores a local digital content item in the local storage of the base station. A content request module may receive, from a user (e.g., client), a request for a remote digital content item (such as a digital file) that is stored on a remote computing device (such as a server connected to the Internet). A content serving module may be configured to send the local digital content item to the client from the local storage device or other more locally positioned storage device (e.g., another base station in closer proximity than the remote computing device) instead of the remote digital content item from the remote computing device. As a result, the digital content item may be served more quickly, with greater reliability, and with less strain and traffic on the network.” emphasis added.) The prior art disclosure and suggestions of Ross are for reasons of serving digital content more quickly, with greater reliability, and with less strain and traffic on the network (Ross, para. [0025], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons serving digital content more quickly, with greater reliability, and with less strain and traffic on the network.
4. The apparatus of claim 1, wherein data stored in the main memory and to be accessed by the host processor are directly communicated between the main memory and the host processor without transferring through the base station (Ross, para. [0025], Id.)
5. The apparatus of claim 1, wherein the main memory is configured to select one of a number of frequency bands based on a distance between the main memory and the host processor (Ross, paras. [0025], [0037], “…In one embodiment, the nodes 102-112 may be configured to operate in the high frequency range for communicating over distances of between 200 and 400 meters, and in the low frequency range for distances less than 250 meters. The mesh network 100 may use orthogonal frequency-division multiplexing (OFDM) for communications. Each node 102-112 may be ” Id.)
6. The apparatus of claim 1, wherein a network protocol utilizable for the cellular telecommunication includes a non-orthogonal multiple access (NOMA) protocol (MPEP 2143, NOMA protocol is considered as a simple substitution of one known protocol for another to obtain predictable results.)
7. The apparatus of claim 1, wherein the main memory is configured to utilize the cellular telecommunication for an enhanced mobile broadband (eMBB) (MPEP 2143, eMBB is considered as a simple substitution of one known use case for another to obtain predictable results.)
8. The apparatus of claim 1, wherein the main memory is configured to utilize the cellular telecommunication for massive machine-type communications (mMTC) (MPEP 2143, mMTC is considered as a simple substitution of one known use case for another to obtain predictable results.)
9. The apparatus of claim 1, wherein the main memory is configured to utilize the cellular telecommunication for ultra-reliable and low-latency communications (URLLC) (MPEP 2143, URLLC is considered as a simple substitution of one known use case for another to obtain predictable results.)
10. A system (Bruner, FIG. 1, Id.), comprising: 
a network device comprising a host processor (Bruner, FIG. 1, Id.); and 
a main memory configured to wirelessly communicate with the host processor via a cellular telecommunication (Bruner, Abstract, Id.) within a licensed frequency band (Ross, paras. [0025], [0030], “…In other embodiments, the nodes 102-116 comprise radios and wirelessly communicate data using suitable wireless technologies. The nodes 102-116 may use, for example, free-” Id.), wherein the main memory is configured to operate as a remote main memory for the network device (Bruner, Abstract, Id.) 
Bruner et al. may not seem describe the identical claimed invention, such as within a licensed frequency band. In the same field of endeavor, Ross provides prior art disclosure and suggestions for the claimed invention, such as within a licensed frequency band (Ross, paras. [0025], [0030], Id.) The prior art disclosure and suggestions of Ross are for reasons of serving digital content more quickly, with greater reliability, and with less strain and traffic on the network (Ross, para. [0025], [0030], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons serving digital content more quickly, with greater reliability, and with less strain and traffic on the network.
12. The system of claim 10, wherein the network device lacks an internal main memory (Bruner, FIG. 1, Id.)
13. The system of claim 10, wherein the main memory is configured to wirelessly communicate with the network device on frequency resources of a channel bandwidth equal to or greater than 50 megahertz (MHz) (Ross, paras. [0025], [0030], Id.)
14. The system of claim 10, wherein the main memory comprises a dynamic random access memory (DRAM) (MPEP 2143, DRAM is considered as a simple substitution of one known memory type for another to obtain predictable results.)
s 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bruner et al. (US 2019/0354506 A1) in view of Zhu et al. (US 2018/0234518 A1).
15. A system (Bruner, FIG. 1, Id.), comprising: 
a plurality of network devices (Bruner, FIG. 1, Id.); and 
a main memory configured to operate as a remote main memory for the plurality of network devices, the main memory further configured to wirelessly communicate, via a cellular telecommunication, data with one or more of the plurality of network devices (Bruner, Abstract, Id.) within a licensed frequency band on time and frequency resources scheduled via downlink control signaling from a base station (Zhu, paras. [0054], [0068], “…The eNB may also transmit a Physical Broadcast Channel (PBCH) in symbol periods 0 to 3 in slot 1 of certain radio frames. The PBCH may carry some system information. The eNB may transmit other system information such as System Information Blocks (SIBs) on a Physical Downlink Shared Channel (PDSCH) in certain subframes. The eNB may transmit control information/data on a Physical Downlink Control Channel (PDCCH) in the first B symbol periods of a subframe, where B may be configurable for each subframe. The eNB may transmit traffic data and/or other data on the PDSCH in the remaining symbol periods of each subframe. […] In an aspect, content may be cached at an eNodeB (eNB). In this case, the eNB is served as local proxy or local server. The eNB can cache content requested by a first UE and transmit the same content to other UEs that request the same content. An eNB may determine that other UEs are requesting the same content, for example, by performing Deep Packet Inspection (DPI). In streaming applications (e.g., DASH), the eNB may act as a client to fetch content for the plurality of requesting UEs. In some cases, the eNB may predict that certain content will be requested by a UE (or a plurality of UEs) and begin to fetch and catch that content preemptively for retransmission to requesting UEs in the future.”)
Zhu, paras. [0054], [0068], Id.) The prior art disclosure and suggestions of Zhu et al. are for reasons of enabling reduced latency in the provisioning of content to requesting UEs (Zhu, para. [0023], “Aspects of the present disclosure provide techniques for caching content at a network edge. Caching content at a network edge may allow for reduced latency in the provisioning of content to requesting UEs.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons enabling reduced latency in the provisioning of content to requesting UEs.
16. The system of claim 15, wherein one or more of the plurality of network devices includes internet-of-things (IoT) devices (MPEP 2143, IoT is considered as a simple substitution of one known device type for another to obtain predictable results.)
17. The system of claim 15, wherein the main memory is configured to communicate, via the cellular telecommunication, data directly to one or more of the plurality of network devices on the time and frequency resources scheduled via downlink control signaling from the base station (Zhu, paras. [0054], [0068], Id.)
18. The system of claim 15, wherein the main memory is configured to: 
Zhu, paras. [0054], [0068], Id.)
19. The system of claim 15, wherein the main memory is configured to: 
communicate, via the cellular telecommunication, data directly to a first network device of the plurality of network devices (Zhu, paras. [0054], [0068], Id.); and 
communicate, via the cellular telecommunication, data indirectly to a second network device of the plurality of network devices (Zhu, paras. [0054], [0068], Id.); 
wherein a same network protocol is utilized in communicating with the first network device and the second network device (Zhu, paras. [0054], [0068], Id.)
20. The system of claim 19, wherein the network protocol includes a non-orthogonal multiple access (NOMA) protocol (MPEP 2143, NOMA protocol is considered as a simple substitution of one known protocol for another to obtain predictable results.)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) that forms the basis for all indefiniteness rejections set forth in this Office action:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 4 and 11 are rejected under 35 U.S.C. 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites “wherein data communicated between the main memory and the host processor via the cellular telecommunication are indirectly communicated through the base station” (ll. 1-3), however there is insufficient antecedent basis for the base station in the claim.

Claim 11 recites “wherein the main memory is configured to communicate, via the cellular telecommunication, with the network device on a sidelink within the licensed frequency band on time and frequency resources scheduled via downlink control signaling from the base station” (ll. 1-4), however there is insufficient antecedent basis for the base station in the claim.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476